Exhibit 10(mm)
 
CBRL GROUP, INC.
and
SUBSIDIARIES


FY 2008 Annual Bonus Plan


ARTICLE I
General


1.1           Establishment of the Plan.  Pursuant to the 2002 Omnibus Incentive
Compensation Plan (the "Omnibus Plan"), the Compensation and Stock Option
Committee (the "Committee") of the Board of Directors of CBRL Group, Inc. (the
“Company”) hereby establishes this FY 2008 Annual Bonus Plan (the "ABP").


1.2           Plan Purpose.  The purpose of this ABP is to specify appropriate
opportunities to earn a bonus with respect to the Company’s 2008 fiscal year (an
“Annual Bonus”) in order to reward officers of the Company and of its
subsidiaries for the Company's financial performance during fiscal year 2008 and
to further align their interests with those of the shareholders of the Company.


1.3           ABP Subject to Omnibus Plan.  This ABP is established pursuant to,
and it comprises a part of the Omnibus Plan. Accordingly, all of the terms of
the Omnibus Plan are incorporated in this ABP by reference as if included
verbatim.  In case of a conflict between the terms and conditions of the ABP and
the Omnibus Plan, the terms and conditions of the Omnibus Plan shall supersede
and control the issue.


ARTICLE II
Definitions


2.1           Omnibus Plan Definitions.  Capitalized terms used in this ABP
without definition have the meanings ascribed to them in the Omnibus Plan,
unless otherwise expressly provided.


2.2           Other Definitions.  In addition to those terms defined in the
Omnibus Plan and elsewhere in this ABP, whenever used in this ABP, the following
terms have the meanings set forth below:


(a)  
“2008 Operating Income” means, operating income during the 2008 fiscal year,
excluding extraordinary gains or losses and the effects of any sale of assets
(other than in the ordinary course of business).



(b)  
“2008 Plan Income” means the Company’s operating income as set forth in the 2008
annual plan approved by the Board of Directors within the first 90 days of the
Performance Period.




--------------------------------------------------------------------------------


(c)  
“Maximum Performance Income” means a multiple of 2008 Plan Income approved by
the Board of Directors within the first 90 days of the Performance Period.



(d)  
 “Performance Period” means the Company's 2008 fiscal year.



(e)  
"Qualified Performance Factor" is the degree of achievement of 2008 Plan Income,
and it ranges from 60% (at Threshold Income) to a high of 200%, calculated as
set forth below.  Below Threshold Income, the Qualified Performance Factor and
the Annual Bonus will be 0%.

 
 
2008 Operating Income Achieved  
ABP Component - Less than Threshold Income  0 - Threshold Income  60% - Above
Threshold Income up         to 2008 Plan Income Ratably between 60% and 100%
-Above 2008 Plan Income up  Ratably between 100% and 200%     to Maximum
Performance Income   

                 

(f)  
“Target Bonus” means an Award equal to a Participant's applicable annual base
salary established within the first 90 days of the Performance Period or, in the
case of new hires or Participants who are promoted, established at the time of
hiring or promotion and the portion of fiscal year 2008 for which the salary is
applicable, consistent with those established for the same or similar position
by the Committee within the first 90 days of the Performance Period, multiplied
by that Participant's Target Percentage.

 
(g)  
“Target Percentage” means a percentage applicable to each Participant that has
been established by the Committee within the first 90 days of the Performance
Period or, in the case of new hires or Participants who are promoted,
established at the time of hiring or promotion, consistent with those
established for the same or similar position by the Committee within the first
90 days of the Performance Period.

 
(h)  
"Threshold Income" means the Company’s operating income in fiscal year 2007.



 

--------------------------------------------------------------------------------


ARTICLE III
Eligibility; Calculation and Payment of Awards


3.1           Eligibility.  The Participants in the ABP shall be those persons
designated by the Committee during the first 90 days of the Company's 2008
fiscal year, and those hired or promoted during the fiscal year and at that time
designated as Participants by the Committee.


3.2           Calculation and Payment of Awards.  After the close of the
Performance Period, the Committee shall certify in writing the achievement of
the applicable Qualified Performance Factor and the amounts of any Annual Bonus
payable to each Participant under the applicable formula and standards.  The
Annual Bonus due any Participant shall be calculated by multiplying the
Qualified Performance Factor by the Target Bonus. Any Annual Bonus due shall be
paid within a reasonable time after certification of the achievement of the
Qualified Performance Factor by the Committee.




ARTICLE IV
Termination of Employment


4.1           Termination of Employment.  Except upon death or disability, if,
prior to the certification of the Award as set forth in Section 3.2, a
Participant’s employment is terminated or the Participant voluntarily resigns,
all of the Participant’s rights to an Annual Bonus shall be forfeited.  If a
Participant’s employment is terminated because of a Participant's death or
disability, the Annual Bonus shall be reduced to reflect only the period of
employment prior to termination.  The adjusted Award shall be based upon the
number of days of employment during the Performance Period.  In the case of a
Participant’s disability, the employment termination shall be deemed to have
occurred on the date the Committee determines that the disability has occurred,
pursuant to the Company’s then-effective group long-term disability insurance
benefit for officers.  The pro-rated Award thus determined shall be payable at
the time specified in Section 3.2.

